Citation Nr: 1205374	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for ear pain, to include as secondary to tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for a headache disorder, to include as secondary to tinnitus.

4.  Entitlement to service connection for residuals of a fracture of the nasal septum.

5.  Entitlement to service connection for chronic rhinitis, to include as secondary to residuals of a fracture of the nasal septum.

6.  Entitlement to service connection for chronic sinusitis, to include as secondary to residuals of a fracture of the nasal septum.

7.  Entitlement to service connection for chronic allergies, to include as secondary to residuals of a fracture of the nasal septum.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for left ear hearing loss.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).

The issues of entitlement to service connection for tinnitus, entitlement to service connection for left ear hearing loss, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss are REMANDED to the RO.


FINDINGS OF FACT

1.  In August 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for ear pain, to include as secondary to tinnitus.

2.  In August 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disorder.

3.  In August 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a headache disorder, to include as secondary to tinnitus.

4.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for residuals of a fracture of the nasal septum.

5.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for chronic rhinitis, to include as secondary to residuals of a fracture of the nasal septum.

6.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for chronic sinusitis, to include as secondary to residuals of a fracture of the nasal septum.

7.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for chronic allergies, to include as secondary to residuals of a fracture of the nasal septum.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for ear pain, to include as secondary to tinnitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disorder, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a headache disorder, to include as secondary to tinnitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for residuals of a fracture of the nasal septum, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for chronic rhinitis, to include as secondary to residuals of a fracture of the nasal septum, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for chronic sinusitis, to include as secondary to residuals of a fracture of the nasal septum, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for chronic allergies, to include as secondary to residuals of a fracture of the nasal septum, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2009, the Veteran filed claims for all of the issues listed above.  A May 2009 rating decision denied all of the claims.  The Veteran filed a notice of disagreement with all of the issues in the May 2009 rating decision in July 2009, and perfected an appeal as to these issues in January 2010.  Subsequently, in an August 2010 letter, the Veteran's representative stated that the Veteran wanted to withdraw the ear pain, bilateral eye disorder, and headache disorder claims on appeal.  Finally, in March 2011, during a hearing before the Board, the Veteran stated that he wanted to withdraw the residuals of a fracture of the nasal septum, chronic rhinitis, chronic sinusitis, and chronic allergies claims on appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c) (2011).  Oral statements are valid for the purpose of withdrawing a claim if made by the Veteran while on the record at a hearing.  38 C.F.R. § 20.204(b) (2011).

With regard to the issues pertaining to the ear pain, bilateral eye disorder, headache disorder, residuals of a fracture of the nasal septum, chronic rhinitis, chronic sinusitis, and chronic allergies claims on appeal, prior to the promulgation of a decision by the Board, the Veteran and his representative stated that he wanted to withdraw his appeal of those issues.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues pertaining to ear pain, a bilateral eye disorder, a headache disorder, residuals of a fracture of the nasal septum, chronic rhinitis, chronic sinusitis, and chronic allergies.  Therefore, the Board finds that the Veteran has withdrawn his claim as to those issues, and the Board does not have jurisdiction to review the appeal as to the issues pertaining to ear pain, a bilateral eye disorder, a headache disorder, residuals of a fracture of the nasal septum, chronic rhinitis, chronic sinusitis, and chronic allergies, and they are dismissed.


ORDER

The claim of entitlement to service connection for ear pain, to include as secondary to tinnitus, is dismissed.

The claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral eye disorder is dismissed.

The claim of entitlement to service connection for a headache disorder, to include as secondary to tinnitus, is dismissed.

The claim of entitlement to service connection for residuals of a fracture of the nasal septum is dismissed.

The claim of entitlement to service connection for chronic rhinitis, to include as secondary to residuals of a fracture of the nasal septum, is dismissed.

The claim of entitlement to service connection for chronic sinusitis, to include as secondary to residuals of a fracture of the nasal septum, is dismissed.

The claim of entitlement to service connection for chronic allergies, to include as secondary to residuals of a fracture of the nasal septum, is dismissed.


REMAND

The remaining claims on appeal are not ready for adjudication by the Board.  In April 2011 and October 2011, the Veteran submitted private medical records and a statement regarding the remaining issues on appeal.  Those records have not been previously considered by the RO in conjunction with the current appeal.  38 C.F.R. § 19.37 (2011).  In addition, the RO has not had the opportunity to readjudicate the Veteran's remaining claims, nor has the Veteran waived his right to have the RO consider the newly received and developed evidence prior to its consideration by the Board.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the remaining claims on appeal must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


